Justice SAYLOR,
dissenting.
I tend toward the majority’s position that — to the degree the Department has established valid legislative regulations— such regulations should establish the primary frame of reference in these cases. I also believe that the Department should be active in promulgating reasonable regulations to provide essential guidance. In this regard, common-law fixtures analysis seems to me to entail too great a degree of uncertainty to govern for tax-classification purposes. See, e.g., Strain v. Green, 25 Wash.2d 692, 172 P.2d 216, 218 (1946) (Robinson, J.) (commenting that “[ejvery lawyer knows that cases can be found in [the fixtures] field that will support any position that the facts of his particular case require him to take”).
In the present case, however, in terms of moving away from a fixtures overlay, the difficulty is that the Department previously agreed that such analysis should apply in this litigation. See, e.g., Brief of Appellant, No. 93 MAP 2009, at 13 n. 7 (explaining that “[w]e advocated for the use of Sheetz ... before the Commonwealth Court”); Ne. Pa. Imaging Ctr. v. Commonwealth, 978 A.2d 1055, 1061-62 & *763n. 13 (Pa.Cmwlth.2009) (reflecting the parties’ belief that Sheetz, rather than Beck, should be applied). Since the Department is the appellant before this Court — and as such is subject to prevailing issue-preservation obligations, I would accede to a reliance on Sheetz in these appeals and reserve the announcement of a rule of general application to a case in which the counter-positions have been appropriately raised and preserved.1 In applying that case’s precepts, moreover — most notably, the “extent of annexation” standard, id. at 1063 — I would reach the same conclusion as did the Commonwealth Court majority. Accordingly, I respectfully dissent.